Citation Nr: 1109779	
Decision Date: 03/11/11    Archive Date: 03/24/11

DOCKET NO.  08-19 884A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a chronic acquired psychiatric disorder to include posttraumatic stress disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel

INTRODUCTION

The Veteran had active service from January 1974 to December 1975.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Montgomery, Alabama, Regional Office (RO) which denied service connection for posttraumatic stress disorder (PTSD).  In November 2010, the Veteran was afforded a hearing before the undersigned Acting Veterans Law Judge sitting at the RO.  


FINDING OF FACT

The preponderance of the evidence supports a finding that the Veteran currently suffers from PTSD that is the result of active duty service.


CONCLUSION OF LAW

PTSD was incurred in active duty service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f), 3.326(a) (2010 as amended).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when the Department of Veterans Affairs (VA) receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

In this decision, the Board grants service connection for chronic PTSD.  Such action represents a complete grant of the benefits sought on appeal.  Therefore, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

II.  The Merits of the Claim

The Veteran contends that he currently suffers from PTSD as a result of his duty aboard the U.S.S. Belknap during active service.  The Veteran advances that he was aboard the ship when it collided with the aircraft carrier, the John F. Kennedy, and caught fire.  

Governing Law and Regulations

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  See 38 C.F.R. § 3.303(b) (2010).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2010).  

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Service connection for PTSD requires: medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (conforming to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f) (2010).  

The Secretary of the VA recently amended the provisions of 38 C.F.R. § 3.304 applicable to PTSD claims.  This amendment is expressly applicable to all claims pending before the Board on July 13, 2010.  The amended regulation directs, in pertinent part, that:

(1)  If the evidence establishes a diagnosis of posttraumatic stress disorder during service and the claimed stressor is related to that service, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  

(2)  If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  
(3)  If a stressor claimed by a veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  See 38 C.F.R. § 3.304(f) (2010).  

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  See 38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. § 3.303(a) (2010); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

Analysis

The Veteran's December 1975 Report of Separation from Active Duty (DD Form 214N) reflects that he had active service from January 1974 to December 1975.  The Veteran served in the Navy aboard the U.S S. Belknap.  In November 1975, the U.S. S. Belknap collided with the U.S.S. John F. Kennedy; the U.S. S. Belknap caught fire; and 7 crew members were killed and several other individuals were injured.  

In a September 2006 written statement, the Veteran conveyed that he was aboard the U.S. S. Belknap when it collided with the U.S.S. John F. Kennedy; fire broke out; the vessel's compartments filled with smoke; and he believed that he was going to die.  He indicated that he experienced flashbacks of the collision, depression, shaking legs, and anger since the incident.  

A December 2006 VA treatment record states that the Veteran exhibited a positive PTSD screen.  

In the May 2008 statement of the case (SOC) issued to the Veteran, the RO acknowledged that the Veteran was aboard the U.S S. Belknap when it collided with the U.S.S. John F. Kennedy and conceded that he experienced stressful events during active service.  

VA psychiatric evaluations dated in August 2008, October 2008, February 2009, and March 2009 report that the Veteran was diagnosed with chronic PTSD, "major depression recurrent secondary to PTSD;" polysubstance dependence in remission; and a generalized anxiety disorder.  

At a June 2009 VA psychological examination for compensation purposes, the Veteran presented a history of having been aboard the U. S. Belknap during the collision with the U.S.S. John F. Kennedy.  The examiner did not note or otherwise discuss the prior VA diagnosis of and treatment of chronic PTSD and major depression secondary to PTSD.  The Veteran was diagnosed with cocaine abuse and cocaine-induced mood disorder.  The examiner commented that "the Veteran does not meet DSM-IV criteria for diagnosis of chronic PTSD."  

VA psychiatric treatment records dated in June 2010 and August 2010 convey that the Veteran was diagnosed with chronic PTSD, "major depression recurrent secondary to PTSD;" cocaine dependence in remission; and a generalized anxiety disorder.  

At the November 2010 hearing before the undersigned Acting Veterans Law Judge sitting at the RO, the Veteran clarified that his treating VA psychiatrist had attributed the onset of his chronic PTSD to his traumatic experiences aboard the U.S S. Belknap.  

The Board has reviewed the probative evidence of record including the Veteran's testimony and written statements on appeal.  The Veteran asserts that service connection for chronic PTSD is warranted secondary to his traumatic experiences aboard the U.S S. Belknap.  The Veteran has been diagnosed with chronic PTSD and associated major depression by a VA psychiatrist.  He receives ongoing VA psychiatric treatment for chronic PTSD.  The Veteran has testified that his PTSD has been attributed by his treating VA psychiatrist to his traumatic experiences aboard the U.S S. Belknap.  While the report of the June 2009 VA psychological examination for compensation purposes conveys that the Veteran was found to "not meet DSM-IV criteria for diagnosis of chronic PTSD," the Board observes that the examiner failed to discuss or to otherwise note the Veteran's prior VA PTSD diagnoses and ongoing treatment of that disorder.  Given such an omission, the Board finds that the June 2009 VA psychological evaluation to be of little probative value.  

The Veteran has been diagnosed with chronic PTSD in accordance with the DSM-IV secondary to his service aboard the U.S S. Belknap by a treating VA psychiatrist.  In the absence of clear and convincing evidence to the contrary, the Board finds that service connection for chronic PTSD is now warranted.  


ORDER

Entitlement to service connection for chronic PTSD is granted.  



____________________________________________
K. A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


